Citation Nr: 0516200	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1981 to 
June 1984.  In addition, he had subsequent reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied the issues of entitlement to service 
connection for a left shoulder disability, a cervical spine 
disorder, and a lumbar spine disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have a diagnosed left shoulder 
disability.  

3.  The veteran did not exhibit straightening of the normal 
lordosis of his cervical spine (which was most probably due 
to muscle spasm) in service, and a disability of the cervical 
spine is not otherwise associated with his active duty.  

4.  The veteran did not exhibit lumbar spine disability in 
service and a disability of the lumbar spine is not otherwise 
associated with his active duty.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A cervical spine disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

3.  A lumbar spine disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002 and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the December 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran.  

Further review of the claims folder indicates that the 
veteran has not been accorded VA examinations regarding his 
service connection claims.  The Board declines to remand his 
case to the RO to accord him an opportunity to undergo such 
evaluations to determine the etiology of the claimed 
disabilities.  As the Board will discuss in the following 
decision, service medical records are negative for the 
claimed disabilities.  Further, no competent evidence of a 
post-service diagnosis of a left shoulder disability has been 
made.  In addition, the first competent evidence of cervical 
spine and lumbar spine disorders is dated many years after 
the veteran's discharge from his active military duty.  
Importantly, the claims folder contains no competent evidence 
of an association between either of these disorders and the 
veteran's service.  Thus, there is no true indication that 
the veteran has pertinent disability related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

VA has made attempts to obtain records of relevant treatment 
identified by the veteran.  All relevant evidence adequately 
identified by the veteran has been obtained and associated 
with his claims folder.  Accordingly, the Board also finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's service 
connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has contended that 
he has back and shoulder disabilities as a result of his 
active military duty.  In particular, he has asserted that, 
during his active military duty, he sustained injuries to his 
back and shoulders.  

A.  A Left Shoulder Disability

Service medical records are negative for complaints of, 
treatment for, or findings of a left shoulder disability.  
Additionally, post-service medical records do not reflect 
evidence of treatment for a diagnosed left shoulder 
disability.  In this regard, the Board acknowledges that, in 
March 1993, the veteran sought private medical care for 
complaints of interscapular pain which had begun on the 
previous day after he had shoveled snow.  A physical 
examination was positive for tension of the upper muscles as 
well as tenderness of the paraspinous muscles.  Importantly, 
the treating physician diagnosed back strain rather than any 
left shoulder disability.  

Significantly, in the present case, the veteran has not been 
diagnosed with a left shoulder disability.  Without competent 
evidence of a diagnosed left shoulder disability and 
competent evidence of an association between such a diagnosed 
disorder and active military service, service connection for 
the disorder cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is against the 
claim for service connection for a left shoulder disability, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

B.  A Cervical Spine Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a cervical spine disorder.  The 
first post-service evidence of cervical spine pathology is 
dated in March 1993.  In particular, according to a private 
medical record dated at that time, the veteran complained of 
back pain between his scapula.  Physical examination of the 
veteran's cervical spine was not completed at that time.  

VA X-rays subsequently taken of the veteran's cervical spine 
in October 2001 reflected straightening of the normal 
lordosis which was most probably due to muscle spasm.  Later, 
in February 2002, the veteran underwent a physical 
examination of his neck due to complaints of chronic neck 
pain "for years."  This evaluation indicated that the 
active range of motion of his neck was within normal limits.  
The examiner provided an impression of recurrence of chronic 
non-malignant neck pain without clinical neurological 
deficits and nonspecific imaging changes associated with 
physical deconditioning.  

As previously discussed in this decision, the first competent 
evidence of a cervical spine problems is dated in March 1993, 
almost ten years after the veteran's separation from active 
military duty.  Further, the first competent evidence of a 
diagnosis of a cervical spine disorder is dated in October 
2001, over 17 years after the veteran's discharge from active 
military duty.  Specifically, X-rays taken of the veteran's 
cervical spine in October 2001 showed straightening of the 
normal lordosis which was most probably due to muscle spasm.  
Additionally, the claims folder contains no competent 
evidence supporting a finding of an etiological relationship 
between the veteran's cervical spine disability and his 
active military duty.  

The Board acknowledges that, according to a January 2000 
letter, the veteran's commanding officer (during his reserve 
duty) noted that the veteran had "suffered an accident while 
lifting weight[s] at his home [while] performing physical 
fitness training [and] hurt . . . his back."  This document 
does not specifically indicate that the veteran injured his 
upper back at that time.  Importantly, however, even if the 
Board were to assume that the reference in the January 2000 
letter to the veteran's back injury included an indication of 
injury to his upper back, the fact remains that the 
commanding officer's statement specifically notes that the 
injury occurred at the veteran's home.  Consequently, the 
injury did not occur during any active, or inactive, duty for 
training.  In fact, the claims folder contains no competent 
evidence of injury to the veteran's neck during any period of 
active duty for training or inactive duty for training.  See, 
38 C.F.R. § 3.6(a) (2004) (which stipulates that active 
military, naval, and air service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  

Accordingly, as the medical evidence of record indicates that 
the straightening of the normal lordosis of the veteran's 
cervical spine (which was most probably due to muscle spasm) 
was not exhibited in service and that a cervical spine 
disability has not been found to be otherwise related to his 
active military duty, the Board must conclude that 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  



C.  A Lumbar Spine Disorder

Service medical records are negative for complaints of, 
treatment for, or findings of a lumbar spine disorder.  In 
fact, the first competent evidence of lumbar spine pathology 
is dated in June 1988, approximately four years after the 
veteran's separation from active military duty.  
Specifically, at that time, the veteran sought private 
medical care for complaints of intermittent low back pain for 
the past month.  The first competent evidence of a diagnosed 
disability of the lumbar spine is dated in July 1991.  In 
particular, multiple private medical records dated at that 
time provide a pertinent diagnosis of a herniated disc at the 
L4-L5 level.  Subsequent medical records dated through July 
2002 reflect treatment for, and evaluation of, a lumbar spine 
disorder variously diagnosed as apparent lumbar disc 
herniation at the L5-S1 level to the left, herniated nucleus 
pulposus at the L4-L5 level, degenerative changes in the 
lower lumbar region, discogenic disease at the L5-S1 level 
with mild bulging of the annulus fibrosus, lumbosacral 
radiculopathy, moderate to severe degenerative disc disease 
at the L5-S1 level, and low back pain.  

As previously discussed in this decision, the first competent 
evidence of lumbar spine pathology is dated in June 1988, 
several years after the veteran's separation from active 
military duty.  Further, the first competent evidence of a 
diagnosis of a lumbar spine disorder is dated in July 1991, 
approximately 7 years after the veteran's discharge from 
active military duty.  Specifically, multiple private medical 
records dated in July 1991 provide pertinent diagnosis of a 
herniated disc at the L4-L5 level.  Furthermore, despite the 
subsequent evidence of continued treatment for, and 
evaluation of, a variously diagnosed lumbar spine disability, 
the claims folder contains no competent evidence supporting a 
finding of an etiological relationship between any such 
disorder and the veteran's active military duty.  

The Board acknowledges that, according to a January 2000 
letter, the veteran's commanding officer (during his reserve 
duty) noted that the veteran had "suffered an accident while 
lifting weight[s] at his home [while] performing physical 
fitness training [and] hurt . . . his back."  Significantly, 
the commanding officer's statement specifically notes that 
the injury occurred at the veteran's home.  Consequently, the 
injury did not occur during any active, or inactive, duty for 
training.  In fact, the claims folder contains no competent 
evidence of injury to the veteran's low back during any 
period of active duty for training or inactive duty for 
training.  See, 38 C.F.R. § 3.6(a) (2004) (which stipulates 
that active military, naval, and air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  

Accordingly, as the medical evidence of record indicates that 
the degenerative disease of the veteran's lumbar spine 
disability was not exhibited during active duty and has not 
been found to be otherwise related to his active military 
duty, the Board must conclude that preponderance of the 
evidence is against the veteran's claim for service 
connection for a lumbar spine disorder.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


